DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REMARKS
	Claims renumbered to correct dependency issues.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Amit Singhal on 4/26/2022.
The application has been amended as follows: 
             Replace claims 1, 5, 6, 10, 11, 12, 14, 15, 16 with the following (Claims not included in the enclosed amendment are maintained as pending based on the last amendment): 

    1. (Currently Amended) An image processing apparatus comprising:
	one or more memories; and
	one or more processors that execute a set of instructions to:	
		register a plurality of types of an original and a first plurality of character strings, wherein [[a ]]each respective type of the original of the plurality of types of the original is associated with respective one or more character strings of the first plurality of character strings, and wherein each of the associated respective one or more character strings includes at least one character string that indicates a status for the respective type of the original;
		obtain image data of the original;
		specify a type of the original based on the obtained image data;
		provide, on a display unit, a setting screen for setting a name of the image data, wherein the setting screen includes a plurality of buttons corresponding to a second plurality of character strings that are a candidate of a character string used for a name of the image data, the second plurality of character strings corresponding to, in a case where the specified type of the original is a first type of the original, the respective one or more character strings that are registered in association with [[a ]]the first type of the original, in a case where the specified type of the original is a second type of the original, the respective one or more character strings that are registered in association with [[a ]]the second type of the original
		select [[a ]]at least one button of the plurality of buttons in accordance with a user operation on the setting screen; and
		set a name of the image data by using character strings corresponding to the at least one selected button.

5. (Currently Amended) The method according to claim 10 further comprising:
	accepting a candidate character string used for the name of the image data from a user; and
	registering the type of the original and the accepted candidate character string, as one character string of the first plurality of character strings, in association with each other.

6. (Currently Amended) The method according to claim 3, wherein the candidate of [[a ]]the character string used for the name of the image data includes at least one character string included in the image data.

10. (Currently Amended) A method of controlling an image processing apparatus, comprising:
	registering a plurality of types of an original and a first plurality of character strings, wherein [[a ]]each respective type of the original of the plurality of types of the original is associated with respective one or more character strings of the first plurality of character strings, and wherein each of the associated respective one or more character strings includes at least one character string that indicates a status for the respective type of the original;
	obtaining image data of the original;
	specifying a type of the original based on the obtained image data;
	providing, on a display unit, a setting screen for setting a name of the image data, wherein the setting screen includes a plurality of buttons corresponding to a second plurality of character strings that are a candidate of a character string used for a name of the image data, the second plurality of character strings corresponding to, in a case where the specified type of the original is a first type of the original, the respective one or more character strings that are registered in association with [[a ]]the first type of the original, in a case where the specified type of the original is a second type of the original, the respective one or more character strings that are registered in association with [[a ]]the second type of the original
	selecting [[a ]]at least one button of the plurality of buttons in accordance with a user operation on the setting screen; and
	setting a name of the image data by using character strings corresponding to the at least one selected button.

11. (Currently Amended) A non-transitory computer-readable storage medium storing a program for causing a computer to execute a method of controlling an image processing apparatus, the method comprising:
	registering a plurality of types of an original and a first plurality of character strings, wherein [[a ]]each respective type of the original of the plurality of types of the original is associated with respective one or more character strings of the first plurality of character strings, and wherein each of the associated respective one or more character strings includes at least one character string that indicates a status for the respective type of the original;
	obtaining image data of the original;
	specifying a type of the original based on the obtained image data;
	providing, on a display unit, a setting screen for setting a name of the image data, wherein the setting screen includes a plurality of buttons corresponding to a second plurality of character strings that are a candidate of a character string used for a name of the image data, the second plurality of character strings corresponding to, in a case where the specified type of the original is a first type of the original, the respective one or more character strings that are registered in association with [[a ]]the first type of the original, in a case where the specified type of the original is a second type of the original, the respective one or more character strings that are registered in association with [[a ]]the second type of the original
	selecting [[a ]]at least one button of the plurality of buttons in accordance with a user operation on the setting screen; and
	setting a name of the image data by using character strings corresponding to the at least one selected button.

12. (Currently Amended) The method according to claim 10, wherein the second plurality of character strings include character strings that are able to be set as a file name by combining two or more character strings of the second plurality of character strings in accordance with a user operation.


14. (Currently Amended) The method according to claim 10, wherein the registered first plurality of character strings includes a character string that is not included in the original.

15. (Canceled)
 
16. (Currently Amended) The method according to claim 10, 
	wherein, in the selecting, at least two buttons of the plurality of buttons are selected on the setting screen, and
	wherein, in the setting, the name of the image data is set using the selected at least two 



Allowable Subject Matter
Claims 1,3-8, 10-14, 16-18 (renumbered as claims 1-15) allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1,3-8, 10-14, 16-18 (renumbered as claims 1-15), in addition to other limitations in the claims the Prior Art of Record fails to teach, disclose or render obvious the applicant' s invention as claimed, in particular the
“register a plurality of types of an original and a first plurality of character strings, wherein each respective type of the original of the plurality of types of the original is associated with respective one or more character strings of the first plurality of character strings, and wherein each of the associated respective one or more character strings includes at least one character string that indicates a status for the respective type of the original;”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANDHI THIRUGNANAM whose telephone number is (571)270-3261. The examiner can normally be reached M-F 8:30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GANDHI THIRUGNANAM/Primary Examiner, Art Unit 2662